Title: From Thomas Jefferson to George Jefferson, 11 February 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Feb. 11. 05.
                  
                  According to my letter of yesterday I now inclose you the treasurer’s order on mr Gibbons for 600. D. which I hope will get to hand in time to prevent disappointment. will you be so good as to send to Monticello a hogshead of best molasses, but in a double case in sound & good condition or it will be no better than a hogshead of water when it arrives there. if there is any syrop of punch to be got I should be glad of three dozen bottles to be sent up also. accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               